        Case 3:17-cv-03233-VC Document 94 Filed 10/08/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11                                 UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13      DAN GOLDTHORPE, JAMES                           Case No. 3:17-cv-03233-VC
        DONOVAN, CHRIS BENNETT,
14      JAMES ISHERWOOD and DAVID                       [PROPOSED] ORDER MODIFYING
                                                        ORDER GRANTING IN PART AND
15      VINCENT, on behalf of themselves                DENYING IN PART MOTION TO
        and all similarly situated individuals,         DISMISS (DKT. NO. 51)
16
                  Plaintiffs,
17           vs.
        CATHAY PACIFIC AIRWAYS LTD.
18      and USA BASING LTD.,
19
                                  Defendants.
20

21

22                                                ORDER

23          Based on the stipulation of the parties, and good cause appearing therefor, IT IS HEREBY

24    ORDERED THAT:

25          In light of the California Supreme Court’s Decision in Ward v. United Airlines, Inc., 9

26    Cal.5th 732 (2020) (“Ward”) that Wage Order No. 9 does not bar California Labor Code section

27    226 claims for employees governed by a collective bargaining agreement, the Court hereby

28                                                  1
     [PROPOSED] ORDER MODIFING                              GOLDTHORPE, et al. v. CATHAY PACIFIC AIRWAYS LTD.
     ORDER RE MOTION TO DISMISS                                                       Case No. 3:17-cv-03233-VC
Case 3:17-cv-03233-VC Document 94 Filed 10/08/20 Page 2 of 2
